Justice TIMMONS-GOODSON
concurring in the result only.
I concur in the result only and agree that the trial court had subject matter jurisdiction over the termination of parental rights proceeding. I write separately because I conclude the trial court’s jurisdiction over the termination proceeding was not dependent upon the underlying abuse, neglect, or dependency adjudication.
Termination of parental rights proceedings are independent from underlying abuse, neglect, and dependency proceedings and have separate jurisdictional requirements. Compare N.C.G.S. § 7B-200 (stating that “[t]he court has exclusive, original jurisdiction over any case involving a juvenile who is alleged to be abused, neglected, or dependent”), with N.C.G.S. § 7B-1101 (stating that “[t]he court shall have exclusive original jurisdiction to hear and determine any petition or motion relating to termination of parental rights”); see also In re R.T.W., 359 N.C. 539, 553, 614 S.E.2d 489, 497 (2005) (“Each termination order relies upon an independent finding that clear, cogent, and convincing evidence supports at least one of the grounds for termination under N.C.G.S. § 7B-1111. Section 7B-1113 affords parents the opportunity to challenge termination orders on appeal. Simply put, a termination order rests on its own merits.”), superseded by statute on other grounds, Act of Aug. 23, 2005, ch. 398, sec. 12, 2005 N.C. Sess. Laws 1455, 1460-61, as recognized in In re T.R.R, 360 N.C. 588, 592, 636 S.E.2d 787, 791 (2006). Indeed, the trial court may entertain a petition for termination of parental rights even when there is no involvement by DSS and thus no underlying abuse, neglect, and dependency action whatsoever. See N.C.G.S. § 7B-1103(a)(l) (2007) (allowing a parent to file a petition to terminate the parental rights of the other parent).
Section 7B-1101, which governs subject matter jurisdiction in termination of parental rights cases, states in pertinent part:
The court shall have exclusive original jurisdiction to hear and determine any petition or motion relating to termination of parental rights to any juvenile who resides in, is found in, or is in the legal or actual custody of a county department of social services or licensed child-placing agency in the district at the time of filing of the petition or motion.
Id. Pursuant to the broad language of N.C.G.S. § 7B-1101, the trial court has exclusive subject matter jurisdiction to determine any petition or motion for termination of parental rights of any juvenile resid*350ing in or merely “found in” the district at the time of filing. Id.; see, e.g., In re D.D.J., 177 N.C. App. 441, 443, 628 S.E.2d 808, 810 (2006) (stating that, when the children were living in South Carolina at the time of the filing of the petition for termination, they were not “residing in” or “found in” North Carolina, and the trial court therefore lacked subject matter jurisdiction over the termination proceeding); In re Leonard, 77 N.C. App. 439, 440, 335 S.E.2d 73, 73-74 (1985) (holding that when the juvenile was in Ohio with his mother when the petition to terminate parental rights was filed, the juvenile was neither “residing in” nor “found in” the district at the time of filing, and the petition failed for lack of subject matter jurisdiction). Moreover, section 7B-1101 vests the trial court with exclusive subject matter jurisdiction to determine any petition or motion for termination of parental rights of any juvenile in the legal or physical custody of DSS at the time of the filing. See N.C.G.S. § 7B-1101.
As noted by the majority, respondent stipulated that K.J.L. was a neglected juvenile, and the trial court entered an order to that effect accordingly. Respondent did not appeal from the order adjudicating K.J.L. neglected. DSS filed its petition for termination of parental rights on 12 April 2007, a little over a year after taking custody of K.J.L. There was no contention that K.J.L. did not reside or could not be found in the district. The petition was properly verified. See In re T.R.P., 360 N.C. at 593, 636 S.E.2d at 792 (“A trial court’s subject matter jurisdiction over all stages of a juvenile case is established when the action is initiated with the filing of a properly verified petition.”). A proper summons was issued for the termination proceeding, and copies were served on both parents. Respondent appeared at the hearing, as did the guardian ad litem for the juvenile. Further, as the majority correctly determines, the failure to issue a summons to the juvenile for the termination proceeding did not implicate the trial court’s subject matter jurisdiction. See In re J. T. (I), 363 N.C. 1, 4, 672 S.E.2d 17, 18-19 (2009). Thus, under N.C.G.S. § 7B-1101, the trial court had exclusive original jurisdiction to hear and determine the petition to terminate respondent’s parental rights.
The Court of Appeals nonetheless determined that the termination of parental rights order had to be vacated “because the adjudication order was essential to the trial court’s subject matter jurisdiction in the proceeding to terminate respondent’s parental rights.” In re K.J.L., - N.C. App. -, 670 S.E.2d 269, 271 (2008). The Court of Appeals cited N.C.G.S. § 7B-1110(a) in support of this proposition. Section 7B-1110(a) does not address adjudication orders, however; *351rather, N.C.G.S. § 7B-1110 addresses termination of parental rights proceedings and requires the trial court to determine that one or more of the grounds for termination exists. See N.C.G.S. § 7B-1110(a) (2007) (“After an adjudication that one or more grounds for terminating a parent’s rights exist, the court shall determine whether terminating the parent’s rights is in the juvenile’s best interest.”).
Here, in compliance with its duty under N.C.G.S. § 7B-1110(a), the trial court made independent findings, separate from the underlying neglect and dependency ' adjudication order, that grounds existed for termination of parental rights. Specifically, the trial court found that respondent had: (1) neglected the juvenile within the meaning of N.C.G.S. § 7B-101 and that there was a probability of continuation of such neglect (ground for termination pursuant to N.C.G.S. § 7B-llll(a)(l)); and (2) willfully failed to pay a reasonable portion of the cost of care for six months preceding the petition (ground for termination pursuant to N.C.G.S. § 7B-llll(a)(3)). The Court of Appeals, then, clearly erred in determining that the underlying adjudication order was “essential to the trial court’s subject matter jurisdiction in the proceeding to terminate respondent’s parental rights” pursuant to N.C.G.S. § 7B-1110(a).
Respondent argues the trial court lacked jurisdiction to enter the termination order because DSS was not authorized to file the termination action pursuant to N.C.G.S. § 7B-1103(a). Section 7B-1103 addresses standing to file a petition or motion to terminate parental rights. See N.C.G.S. § 7B-1103(a) (2007). Included in the list of those who may file for termination orders is “[a]ny county department of social services ... to whom custody of the juvenile has been given by a court of competent jurisdiction.” Id. § 7B-1103(a)(3) (2007). Respondent argues that because the underlying juvenile petition was not properly “issued” pursuant to Rule 4 of the Rules of Civil Procedure, the trial court did not acquire subject matter jurisdiction and could not adjudicate the juvenile as neglected. Thus, contends respondent, DSS was not granted custody “by a court of competent jurisdiction” and did not have standing to bring the subsequent termination proceeding.
However, the plain language of N.C.G.S. § 7B-1103(a) only requires that DSS be granted “custody ... by a court of competent jurisdiction.” Id. The Court of Appeals has previously held, and this Court has affirmed, that N.C.G.S. § 7B-1103(a) does not limit custody granted to DSS pursuant only to a dispositional order entered under N.C.G.S. § 7B-905, but that DSS has standing to file a termination peti*352tion pursuant to a nonsecure custody order issued pursuant to N.C.G.S. § 7B-506 as well. See In re T.M., 182 N.C. App. 566, 571, 643 S.E.2d 471, 475, aff’d per curiam, 361 N.C. 683, 651 S.E.2d 884 (2007). This Court has also noted that “DSS’s custody [need not] be legally unassailable” in order to have standing to file a petition for termination of parental rights. See In re R.T.W., 359 N.C. at 551, 614 S.E.2d at 497.
Here, at the time DSS filed its termination petition on 12 April 2007, DSS had custody of the juvenile pursuant to a permanency planning order entered 9 April 2007. The trial court in its permanency planning order made independent findings and determined that it was in the best interests of the juvenile to be in the legal and physical custody of DSS. Thus, DSS had proper standing to file the petition for termination of respondent’s parental rights. See In re R.T.W., 359 N.C. at 551, 614 S.E.2d at 497 (determining that DSS had standing to seek termination of the respondent’s parental rights when DSS had custody of the juvenile pursuant to a court order, although the validity of the underlying court order was under review).
Thus I agree that the trial court had subject matter jurisdiction over the termination proceeding and I therefore concur in the result.
Justice MARTIN and Justice BRADY join in this separate opinion.